       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 1 of 16



1    MICHAEL BAILEY
     United States Attorney
2    District of Arizona

3    MARK J. WENKER
     Assistant U.S. Attorney
4    Arizona State Bar No. 018187
     Two Renaissance Square
5    40 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
6    Telephone: (602) 514-7500
     mark.wenker@usdoj.gov
7    Attorneys for Plaintiff

8                                    UNITED STATES DISTRICT COURT
9                                          DISTRICT OF ARIZONA
10
       United States of America,                           VERIFIED COMPLAINT FOR
11                                                           FORFEITURE IN REM
                        Plaintiff,
12     v.
13     $10,000.00 in United States Currency,
14                       Defendant In Rem.
15

16           Plaintiff United States of America brings this Complaint and alleges as follows in

17   accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

18   for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):

19                                    NATURE OF THE ACTION

20           1.     This is a civil action in rem to forfeit property to the United States pursuant

21   to 21 U.S.C. § 881(a)(6) because it was furnished or intended to be furnished by a person

22   in exchange for a controlled substance or listed chemical in violation of Title II of the

23   Controlled Substances Act, 21 U.S.C. § 801 et seq., or is proceeds traceable to such an

24   exchange, or was used or intended to be used to facilitate a violation of Title II of the

25   Controlled Substances Act, 21 U.S.C. § 801 et seq.

26            2.    This is a civil action in rem to forfeit property to the United States pursuant

27   to 18 U.S.C. § 981(a)(1)(C) because it is property which constitutes or is derived from the

28   proceeds traceable to a violation of 18 U.S.C. § 1952, interstate travel and use of the mail
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 2 of 16



 1   or any facility in interstate commerce with the intent to distribute the proceeds of

 2   unlawful activity as defined in 18 U.S.C. § 1952(b).

 3           3.     This is a civil action in rem to forfeit property to the United States pursuant

 4   to 18 U.S.C. §§ 981(a)(1)(A) and (C) because it is property involved in a transaction or

 5   attempted transaction in a violation of 18 U.S.C. § 1956, money laundering, with the

 6   intent to promote the carrying on of a specified unlawful activity as defined in 18 U.S.C.

 7   §§ 1956(c)(7) and 1961, including but not limited to distribution of a controlled

 8   substance, and is property which constitutes or is derived from proceeds traceable to a

 9   violation of a specified unlawful activity.

10           4.     Venue and jurisdiction is based upon 21 U.S.C. § 881(j) and 28 U.S.C. §

11   1355(b) and § 1395 as acts and omissions occurred in the District of Arizona give rise to

12   this forfeiture action.   This Court has jurisdiction. 28 U.S.C. §§ 1345 and 1355, and 18

13   U.S.C. § 981(h).

14                                   THE DEFENDANT IN REM

15           5.     The defendant consists of $10,000.00 in United States currency (the

16   “Defendant Property”) seized by the United States Postal Inspection Service on May 22,

17   2020.

18                                                 FACTS

19   Suspicious Parcel

20            6.    On May 20, 2020 Inspectors were notified that a suspicious medium-sized

21   United States Postal Service (“USPS”) Priority Mail Express parcel, bearing USPS

22   tracking number EJ 336 540 646 US and addressed to “tiffany holly, 1542 w. pierce st.,

23   Phoenix, AZ 85007” with a return address of “courtney miller, 2425 Dover st, Cincinnati,

24   OH 45206” (the “Subject Parcel”), had arrived at the Phoenix Processing and

25   Distribution Center.

26           7.     The Subject Parcel was considered suspicious because unlike typical

27 business mailings it had a handwritten label, was sent from one private party to another,

28 and was coming from a drug demand area (Ohio) to a drug source area (Arizona).

                                                     2
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 3 of 16



 1          8.       Additional investigation by Inspectors showed that even though Tiffany

 2 Holly (“Holly”) was associated with the recipient address, Shamir Prawl (“Prawl”), who

 3 had an extensive criminal record involving drug trafficking, also was associated with the

 4 recipient address.

 5          9.       Prawl had the following drug-related arrests:

 6                a. March     2015         –      possess       depressants/stimulants/hallucinogenic/anabolic

 7                   steroids (disposition unknown), possess simulated controlled substances or

 8                   drug paraphernalia (disposition unknown), and a taxation; no drug tax

 9                   stamp marijuana/controlled substance (disposition unknown).

10                b. December 2010 – trafficking in drugs (convicted).

11                c. January 2009 – trafficking in drugs (disposition unknown), possession of

12                   drugs (disposition unknown), possession of cocaine (dismissed), trafficking

13                   in cocaine (convicted lesser offense), and trafficking in cocaine (convicted).

14                d. March 2007         –       violation   of drug/device and        cosmetic act (nolled

15                   prossed/withdrawn).

16                e. August 2005 – violation of controlled substance/drug/device and cosmetic

17                   act (convicted).

18          10.      Research also      showed         that that the sender, Miller, though actually

19 associated with the sender address, also had an extensive criminal record involving drug

20 trafficking.

21          11.      Miller had the following drug-related arrests:

22                a. June 2018 – trafficking in drugs (convicted).

23                b. April 2018 – trafficking in drugs (disposition unknown), trafficking in

24                   hashish (convicted of lesser offense), possession of hashish (dismissed),

25                   and trafficking in marihuana (convicted of lesser offense).

26                c. March 2017 – trafficking in drugs (disposition unknown) and trafficking in

27                   marijuana (convicted of lesser offense).

28

                                                             3
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 4 of 16



 1                d. October 2016 – trafficking in drugs (disposition unknown), possession of

 2                   drugs (disposition unknown),        possession of heroin (continued without

 3                   finding), and trafficking in heroin (convicted of lesser offense).

 4          12.      Based on training and experience, Inspectors know that the following are

 5 often indicators of drug traffickers using Express Mail to transport drugs and/or proceeds

 6 from the sale of controlled substances:

 7                a. The Express Mail parcel contains a label with handwritten address

 8                   information and is addressed from one individual to another;

 9                b. The handwritten label on the Express Mail parcel does not contain a

10                   business account number, thereby indicating that the sender likely paid

11                   cash;

12                c. The parcel is heavier than the typical Express Mail mailing, often weighing

13                   more than eight ounces;

14                d. The parcel is either: i) destined for an area known to be a frequent

15                   destination point for controlled substances, having been mailed from an

16                   area known to be a source area for controlled substances; or ii) originated

17                   from an area known to be a frequent origination point for proceeds from the

18                   sale of controlled substances, having been mailed to an area known to be a

19                   destination area for proceeds from the sale of controlled substances; and

20                e. Persons associated with the sender or recipient address, or both, have

21                   extensive criminal backgrounds involving drug trafficking.

22          13.      Also based on training and experience, Inspectors know that drug

23 traffickers often use the U.S. Mail to transport controlled substances and currency derived

24 from the sale of controlled substances. Traffickers are aware that Priority Mail and

25 Priority Express Mail are protected against inspection without a federal search warrant,

26 can be tracked, have dispatch times and locations that can be controlled, and most

27 importantly have standardized delivery schedules. Traffickers also are aware that delayed

28

                                                     4
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 5 of 16



 1 delivery of Express Mail is an indication that the mailing may have been compromised by

 2 law enforcement.

 3          14.     Attempts were made to call two telephone numbers associated with the

 4 Subject Parcel, but each was unsuccessful. The first call, to (513) 328-6825, was answered

 5 by a recorded message that said the service was “restricted” or “unavailable.” Research

 6 showed it was a cell phone number belonging to Moniqu Brookins (“Brookins”). The

 7 second call, to (623) 522-2964, was answered by a recorded message that said the person

 8 could not accept calls at this time. Research showed this was probably a pre-paid cell

 9 phone number belonging to Robert Lamb (“Lamb”).

10          15.     Based upon the handwritten address label, the weight of the Subject Parcel,

11 the designation and origination points of the Subject Parcel, the non-working phone

12 numbers associated with the Subject Parcel that belonged to neither the sender nor

13 recipient, and the extensive criminal histories involving drug trafficking of the persons

14 associated with the sender and recipient addresses, Inspectors found the Subject Parcel to

15 be suspicious.

16

17 Narcotics Canine Alert

18          16.     On May 20, 2020, Inspectors met with Mesa Police Department Canine

19 Handler/Detective Dawn Haynes and her narcotics detection canine “Nicole.”

20          17.     Detective Haynes has been a police officer for 19 years. Nicole is a three-

21 year old Belgian Malinois, who has been working narcotics detection for the Mesa Police

22 Department since February 2020.

23          18.     Nicole and Detective Haynes currently hold a national certification in

24 narcotics detection given by the National Police Canine Association (“NPCA”). Nicole

25 was last certified by the NPCA on March 22, 2020.

26          19.     Nicole is trained to detect the odors of cocaine, marijuana, heroin,

27 methamphetamine and their derivatives.     Nicole alerts to the odor of currency when such

28 currency has been in recent proximity to such narcotic substances.

                                                  5
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 6 of 16



 1          20.    Nicole is a sophisticated drug dog.     See United States v. $132,245.00 in

 2 U.S. Currency, 764 F.3d 1055, 1059 (9th Cir. 2014).

 3          21.    Detective Haynes said Nicole has been trained to positively alert to the

 4 odors of narcotics, and/or currency, notes, documents or evidence bearing the presence of

 5 these odors, by laying down next to the item containing these odors. Detective Haynes

 6 described this type of positive alert as a “passive” alert.

 7          22.    Since working at the Mesa Police Department Nicole has had no less than

 8 100 successful finds (both training finds and finds which have contributed to active

 9 investigations) of controlled substances and/or the proceeds from the sales of controlled

10 substances.

11          23.    At approximately 8:05 a.m. on May 20, 2020, Nicole gave a positive alert

12 to the Subject Parcel as having the presence of one or more of the above-mentioned drug

13 odors or their derivatives. Nicole positively alerted to the Subject Parcel by exhibiting a

14 change of behavior and laying down next to it.

15 Execution of Search Warrant

16          24.    Based upon the information listed above, Inspectors requested and received

17 a search warrant for the Subject Parcel.

18          25.    Upon execution of the search warrant on May 22, 2020, Inspectors found

19 the Subject Parcel to contain two empty crumpled Tyvek Priority envelopes, a sheet of

20 bubble wrap, and an iPhone cardboard box. Concealed inside the iPhone box was a

21 vacuum-sealed plastic bag containing a rubber-banded bundle of U.S. Currency totaling

22 $10,000 (the “Defendant Property”).

23          26.    The Subject Parcel did not contain any notes, receipts, or instructions.

24          27.    Based upon their training and experience, Inspectors know that people

25 transporting drugs or drug proceeds in parcels often secrete or conceal drugs or drug

26 proceeds within vacuum-sealed bags. Drug traffickers package items in this manner in an

27 attempt to avoid the detection by trained narcotics canines.

28

                                                    6
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 7 of 16



 1           28.      The Defendant Property consisted of 99 one-hundred dollar bills and two

 2 fifty-dollar bills.

 3           29.      When a legitimate business sends currency, or a private party sends a

 4 personal gift of currency, the money typically is accompanied with notes, letters, receipts,

 5 cards, or coupons.

 6           30.      The overwhelming majority of people conducting a business transaction

 7 find it much more reasonable, practical, and safe to use a financial institution when

 8 making payments. Such payments are made securely in the form of a wire transfer, a

 9 check, a money order, or a cashier’s check.           By contrast, a payment made by mail with

10 cash is much less secure because it can be lost or stolen, leaving no recourse for the parties

11 involved.       Drug traffickers often mail cash, constituting proceeds of their illegal conduct,

12 to avoid creating any banking or wire transfer records that would lead to their detection.

13

14 Telephone Calls Regarding the Defendant Property

15           31.      On May 20, 2020, a male individual who identified himself as “Robert

16 Lamb” called the Post Office to inquire as to the whereabouts of the Subject Parcel. Lamb

17 stated his address was 1542 W. Pierce St., Phoenix, AZ 85007 and he provided a phone

18 number of 623-522-2964 (the same phone number listed above the destination address on

19 the Subject Parcel’s mailing label). He further stated he had not received his package

20 which contained electronics. The Postal employee informed Lamb the package had not

21 arrived at the destination Post Office and he would be notified when it arrived.

22           32.      Between May 28, 2020 and June 1, 2020, an individual who identified

23 herself as “Tiffany Holly” called the West Valley Express Mail line (controlled by the

24 Inspection Service). Holly provided a tracking number of EJ 336 540 646 US. She left a

25 call back phone number of 623-219-9009.

26           33.      Research revealed the phone number was possibly assigned to a wireless

27 phone. Holly was associated with the phone number. However, there was no address

28 listed.

                                                     7
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 8 of 16



 1          34.    On June 1, 2020, Inspection Service personnel (acting as a Postal

 2 employee) placed a phone call to 623-219-9009 and spoke with a female who identified

 3 herself as “Tiffany Holly.” When asked, Holly provided the tracking number for the

 4 Subject Parcel and stated her address was “1542 W. Pierce St., Phoenix, AZ 85007.” She

 5 was unable to provide the return address for her cousin, Courtney Miller, but she stated

 6 the package was from Cincinnati, OH.

 7          35.    Inspection Service personnel asked when the package was mailed and she
                                            th
 8 indicated it was mailed on Monday, May 18 , for delivery on May 19th. When asked what

 9 the package contained she said it was an iPhone box. She said it did not contain an iPhone

10 but contained a personal item. She further stated she does not know why her package was

11 taken because it did not contain anything illegal. She said the tracking said it was seized

12 but did not provide a phone number for the Inspection Service. Inspection Service

13 personnel offered to call the Inspection Service to find out any information about her

14 package and call her back.

15          36.    On June 3, 2020, Postal Inspectors placed a phone call to “Tiffany Holly”

16 at 623-219-9009. A female individual answered the phone call and verified she was

17 “Tiffany.” The Postal Inspector identified himself to Holly and informed her that several

18 attempts had been made to call the phone numbers listed on the Subject Parcel’s mailing

19 label but the phone numbers were not working.

20          37.    Holly verified the tracking number. The Inspector advised Holly the parcel

21 triggered suspicions on a routine screen and a narcotics detection canine alerted to the

22 box. Holly stated there should have been no way a dog would alert to the box, there was

23 no drugs and nothing illegal in the box. She stated she would not be claiming or looking

24 for a box if she knew it contained something illegal.

25          38.    The Postal Inspector asked Holly what she was expecting in the box. She

26 admitted she was expecting money she was saving for a house. The money was from taxes

27 and other saving and she said she had issues sending amounts through Western Union.

28 Holly stated she was from Cincinnati, Ohio, and still had her mother and other family

                                                  8
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 9 of 16



 1 back there and had some of her money there as well. She stated her cousin, Courtney

 2 Miller, sent her the money.

 3          39.   The Postal Inspector asked Holly what address Miller would have used for

 4 the package. She did not know what address he used and did not believe he had a stable

 5 address. The Postal Inspector asked Holly for the address the package was being sent to.

 6 She verified the parcel was being sent to her at 1542 West Pierce Street, Phoenix, AZ

 7 85007.

 8          40.   The Postal Inspector asked Holly why the money was in an iPhone box in a

 9 vacuum sealed bag. She admitted she was aware how the money was being packaged and

10 stated it was done in that way because she wanted to secure the money in case the box

11 broke open.

12          41.   Holly was asked who “Robert Lamb” was because he had called about the

13 package as well. She stated Lamb is her brother. She said he and several other people were

14 trying to help her get her money back. She said he was more upset about the process she

15 had to deal with to get her money.

16          42.   The Inspector advised Holly that Lamb identified his phone number as 623-

17 522-2964 which was listed on the Subject Parcel’s mailing label. The Inspector further

18 stated when he attempted to call Lamb at that number, it was no longer in service. Holly

19 stated 623-522-2964 was the number for Lamb and should have been a good working

20 number. She added he might have turned off his phone that day.

21          43.   Holly did not address why Lamb’s phone number was on the label instead

22 of her own. The Inspector advised Holly that attempts had also been made to contact the

23 sender, Courtney Miller, at 513-328-6825. However, the phone number was also a non-

24 functional number. Holly stated she did not know why the number listed for Miller was

25 not working either.

26          44.   The Inspector informed Holly that the administrative forfeiture process had

27 been initiated and she would be receiving notification of the process within 60 days. She

28 was also informed letters would be mailed to Lamb and Miller.

                                                9
      Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 10 of 16



1    Administrative Claim by Tiffany Holly

2           45.      On August 10, 2020, the Asset Forfeiture Unit for the USPIS received an

3 administrative claim to the Defendant Property by Holly.

4           46.      Holly stated in the claim “That was my money sent to my address in

5    Arizona from Ohio it was tax money and work checks I had been saving up for bills and

6    other responsibilities I didn’t know that it was a problem sending money like that through

7    the mail .”

8           47.      Holly also included a picture of a pay stub from her employer dated May

9    22, 2020. It showed a net pay of $523.89 for that 15-day pay period.

10          48.      On August 27, 2020, the USPIS sent a follow-up letter to Holly requesting

11   additional information and documentation in regard to her earlier administrative claim.

12   Holly was asked for a written statement, sworn to under the penalty of perjury, that

13   described her interest in the Defendant Property, as wells as for documents and answers

14   to the following questions:

15                a. Why Courtney Miller was in possession of money that belonged to Holly

16                   and was reportedly from “tax money and work checks I had been saving up

17                   for bills…”

18                b. How long Holly was saving the money?

19                c. How much money in total did Holly have saved?

20                d. To provide documentation regarding the source of the currency;

21                e. To provide filed Federal Income tax returns, business (if applicable) and

22                   personal, for the tax year 2019;

23                f. To explain why cash was mailed instead of a financial instrument or wire

24                   transfer;

25                g. To explain the reason the “signature required” service was waived for a

26                   parcel containing $10,000.00 in cash;

27                h. To explain the manner in which the currency was packaged, including why

28                   it did not contain any identification or documentation;

                                                   10
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 11 of 16



1                 i. To explain why Robert Lamb’s phone number appeared on the mailing

2                    label above the destination address;

3                 j. To explain why Robert Lamb called the Post Office to inquire as to the

4                    whereabouts of the Subject Parcel and to explain why he stated the package

5                    contained “electronics” and why he represented himself as the intended

6                    recipient;

7                 k. To explain why a trained narcotics detection canine alerted to the presence

8                    and/or of controlled substances on The Subject Parcel;

9                 l. To state if Holly, Courtney Miller or Robert Lamb had ever been arrested

10                   for narcotic/drug violations? If so, when was the arrest(s) and what was the

11                   disposition(s)?

12                m. To state whether Holly received any other Priority Mail or Priority Mail

13                   Express items from Mr. Miller or anyone else in Ohio. If so, what was the

14                   nature of those mailings and what did they contain?

15                n. To explain why Courtney Miller did not file a Claim or submit a Petition

16                   for currency he mailed; and

17                o. To provide current telephone numbers for Courtney Miller and Robert

18                   Lamb where they can be reached during normal business hours, in the event

19                   it is necessary for Postal Inspectors to interview them regarding the mailing

20                   of the Subject Parcel.

21          49.      Holly did not respond to the USPIS’ request for additional claim

22 information and documentation.

23          50.      Inspectors found Holly’s unwillingness to provide proof regarding the

24   source of the Defendant Property, or to answer any additional questions regarding the

25   Subject Parcel, and those associated with it, to be suspicious and indicative of a person

26   trafficking in drugs and drug proceeds.

27

28

                                                   11
      Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 12 of 16



 1          51.    On August 27, 2020, the USPIS mailed Holly an acknowledgment letter

 2 notifying her of the acceptance of his administrative claim and that the matter had been

 3 referred to the United States Attorney’s Office.

 4

 5 Follow-up Investigation by USPIS

 6          52.    The USPIS performed a follow-up investigation on the Subject Parcel,

 7 Holly, and her address.

 8          53.    Upon further research, Inspectors identified approximately nine suspicious

 9 parcels coming from Ohio to the subject address in Phoenix between July 2019 and April

10 2020. The parcels were not intercepted by the USPIS, but are believed to have contained

11 narcotics proceeds based on similar characteristics to the Subject Parcel, such as origin,

12 destination, address information, size, and weight.

13          54.    On August 14, 2020, a wage inquiry for Holly in the State of Arizona

14 showed she had a reported income of $22,069.69 in 2018, $27,423.48 in 2019, and

15 $8,751.07 for the first half of 2020.

16          55.    Those trafficking in drugs and/or drug proceeds often possess large

17 amounts of currency even if their incomes are relatively modest by comparison.

18

19 Summary

20          56.    The following factors show that the Defendant Property was the proceeds

21 of drug trafficking, was involved in drug trafficking and money laundering, and facilitated

22 drug trafficking:

23                 a. The suspicious nature of the Subject Parcel (handwritten label, weight,

24                     and destination and origination points);

25                 b. The alert to the Subject Parcel by a trained narcotics canine;

26                 c. The suspicious nature of the Subject Parcel’s contents (large amount of

27                     vacuum-sealed currency with no instructions, notes, or receipts);

28

                                                  12
      Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 13 of 16



 1                d. The prior nine similarly suspicious packages sent to Holly’s address

 2                   during a ten-month period from the same origination point;

 3                e. Holly’s inability to provide a legitimate source for the Defendant

 4                   Property;

 5                f. The criminal histories involving drug trafficking of persons associated

 6                   with the sender and recipient addresses (Miller and Prawl);

 7                g. The phone numbers listed on the package were neither to the sender nor

 8                   recipient of the Subject Parcel, and neither was operable when USPIS

 9                   tried to contact persons at them;

10                h. Robert Lamb’s interest in the Subject Parcel, even though he was

11                   neither the sender nor the recipient of it;

12                i. Holly’s lack of significant legitimate income to possess such a large

13                   amount of currency; and

14                j. Holly’s inconsistencies and suspicious answers when speaking to the

15                   USPIS, including:

16                    i. First stating that the Subject Parcel contained a personal item in an

17                       iPhone box, then later admitting it actually contained currency;

18                   ii. Not knowing the sender’s address (her alleged cousin Miller);

19                  iii. Not knowing why the phone numbers on the parcel belonged to

20                       Lamb and Brookins, neither of which were the sender nor recipient

21                       of the parcel; and

22                   iv. Why neither Lamb nor Brookins’ numbers worked when called.

23

24                               FIRST CLAIM FOR RELIEF

25         The Defendant Property was furnished or intended to be furnished by a person in

26 exchange for a controlled substance or listed chemical in violation of Title II of the

27 Controlled Substances Act, 21 U.S.C. § 801, et seq., or is proceeds traceable to such an

28 exchange, or was used or intended to be used to facilitate a violation of Title II of the

                                                 13
      Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 14 of 16



 1 Controlled Substances Act, 21 U.S.C. § 801 et seq., and therefore is subject to forfeiture to

 2 the United States pursuant to 18 U.S.C. § 981(a)(1)(A) and 21 U.S.C. § 881(a)(6).

 3                               SECOND CLAIM FOR RELIEF

 4          The Defendant Property constitutes or is derived from proceeds traceable to some

 5   form of specified unlawful activity, conducted and attempted to conduct a financial

 6   transaction, i.e., the movement of the proceeds of trafficking in controlled substances,

 7   with the intent to promote and carry on trafficking in controlled substances in violation of

 8   a violation of 18 U.S.C. § 1952, and therefore subject to forfeiture pursuant to 18 U.S.C.

 9   § 981(a)(1)(C).

10                                THIRD CLAIM FOR RELIEF

11         The Defendant Property is property involved in a transaction or attempted

12   transaction in a violation of 18 U.S.C. § 1956, money laundering, with the intent to

13   promote the carrying on of a specified unlawful activity as defined in 18 U.S.C. §§

14   1956(c)(7) and 1961, including but not limited to distribution of a controlled substance,

15   and is property which constitutes or is derived from proceeds traceable to a violation of a

16   specified unlawful activity, and therefore is subject to forfeiture pursuant to 18 U.S.C. §

17   981(a)(1)(A) and (C).

18                           NOTICE TO ANY POTENTIAL CLAIMANT

19         If you assert an interest in the subject property and want to contest the forfeiture,

20 you must file a verified claim that fulfills the requirements set forth in Supplemental Rule

21 G. To avoid entry of default, a verified claim must be filed no later than thirty-five days

22 from the date this Complaint has been sent in accordance with Supplemental Rule G(4)(b).

23         An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later than

24 twenty-one days after filing the claim. The claim and answer must be filed in the United

25 States District Court for the District of Arizona under the case number listed in the caption

26 above and a copy must be served upon the undersigned Assistant United States Attorney

27 at the address provided in this Complaint.

28

                                                 14
      Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 15 of 16



 1         This notice provision does not provide you with any legal advice and is designed

 2 only to provide you with a general understanding of these proceedings. Any statements

 3 made in your claim or answer may be introduced as evidence against you in any related or

 4 future criminal case. You should consult an attorney to represent your interests in this

 5 matter, and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

 6         IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

 7 crime(s) giving rise to this civil action, you may be entitled to petition for remission,

 8 mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section

 9 9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining

10 your interest in the property to the undersigned Assistant United States Attorney. Plaintiff

11 will notify you when it has received your letter, and further instructions may be provided

12 upon conclusion of this action. The United States Attorney General shall have sole

13 responsibility for disposing of petitions for remission or mitigation with respect to

14 property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21

15 U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will

16 not shield you from entry of default for failing to file a proper claim with the Court.

17         IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s

18 Office to honor all claims received from legitimate titled lienholders as defined under 28

19 C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

20 undersigned Assistant United States Attorney outlining your interest in the property,

21 including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

22 setting forth your interest; and, (3) whether the owner is in default. If your lien is

23 sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of

24 forfeiture, and to the extent practicable, proceeds from the sale and disposition of the

25 subject property will be remitted to you in satisfaction of the lien. As noted above, timely

26 receipt of your letter will not shield you from entry of default for failing to file a proper

27 claim with the Court.

28

                                                  15
       Case 2:20-cv-02131-SMB Document 1 Filed 11/05/20 Page 16 of 16



1                                       PRAYER FOR RELIEF

2           WHEREFORE, the United States of America prays that process of warrant in rem

3    issue for the arrest of the Defendant Property; that due notice be given to all parties to

4    appear and show cause why the forfeiture should not be decreed; that judgment be entered

5    declaring the Defendant Property be forfeited to the United States of America for

6    disposition according to law; and that the United States of America be granted such other

7    and further relief as this Court may deem just and proper, together with the costs and

8    disbursements of this action.

9           Respectfully submitted this November 5, 2020.

10                                            MICHAEL BAILEY
11                                            United States Attorney
                                              District of Arizona
12
                                              S/Mark J. Wenker
13
                                              MARK J. WENKER
14                                            Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 16
          Case 2:20-cv-02131-SMB Document 1-1 Filed 11/05/20 Page 1 of 1




1                                         VERIFICATION
2
            I, Antoine Martel, verify and declare under penalty of perjury, that I am an Inspector
3
     with the United States Postal Inspection Service, that I have read the foregoing Complaint
4    for Forfeiture In Rem and know the contents, and that the matters contained in the Complaint
5    are true to my own knowledge, except that those matters alleged upon information and belief
6    and as to those matters, I believe them to be true.
7           The sources of my knowledge and information and the grounds of my belief are the
8    official files and records of the United States, information supplied to me by other law
9    enforcement officers, as well as my investigation of this case.

10          I verify and declare under penalty of perjury that the foregoing is true and correct.
            Executed on this 3rd day of November, 2020.
11
12
13
                                               Antoine Martel
14                                             Postal Inspector
                                               United States Postal Inspection Service
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                             Case 2:20-cv-02131-SMB Document 1-2 Filed 11/05/20 Page 1 of 2
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF ARIZONA


                                                       Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                      Defendant(s): $10,000.00 in United States Currency
   County of Residence: Maricopa                                                County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                         Defendant's Atty(s):
   Mark J. Wenker , AUSA
   40 N. Central Ave., Ste. 1800
   Phoenix, Arizona  85004
   602 514-7500



   II. Basis of Jurisdiction:                    1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                  1. Original Proceeding

   V. Nature of Suit:                            625 Drug Related Seizure of Property 21 USC 881

   VI.Cause of Action:                           Forfeiture in Rem

   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No

   VIII. This case is not related to another case.

  Signature: s/ Mark J. Wenker

          Date: 
11/05/2020

https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[11/5/2020 12:27:14 PM]
                             Case 2:20-cv-02131-SMB Document 1-2 Filed 11/05/20 Page 2 of 2

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[11/5/2020 12:27:14 PM]
